DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-10, 13, 15-17, 21-27, and 29-34 have been cancelled.  Claims 1, 11, 12, 14, 18-20, and 28 have been amended.  Claims 35 and 36 are new.
	Claims 1, 11, 12, 14, 18-20, 28, 35, and 36 are pending and under examination.  

2.	The rejection of claims 1, 11, 12, 14, 18-20, and 28 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to specify that the stem/progenitor cells are contacted with the anti-Lnk shRNA.

Claim Objections
3.	Claim 1 is objected to because of the recitation “a population” in line 4.  Appropriate correction to “the population” is required.

4.	Claim 1 is objected to because of the recitation “a shRNA molecule of SEQ ID NO:” in line 4.  Appropriate correction to “the shRNA molecule set forth by SEQ ID NO:” is required.

5.	Claim 11 is objected to because of the recitation “hematopoietic stem cells or progenitor cells” in line 4.  This recitation is redundant because the adult CD34+ peripheral blood mononuclear erythroid progenitors are hematopoietic stem/progenitor cells.  Appropriate correction to delete this recitation from the claim is required.

6.	Claim 12 is objected to because of the recitation “erythroid progenitors” in line 4.  Appropriate correction to “the adult CD34+ peripheral blood mononuclear erythroid progenitors” is required.

7.	Claims 14 and 18-20 are objected to because of the recitation that the population “are”.  Appropriate correction to “is” is required.

8.	Claim 18 is objected to because of the recitations “or” and “mobilize” in line 3.  Appropriate correction to “and” and “mobilized” is required.

Maintained Rejections
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 11, 12, 14, 18, 19, 28, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giarratana et al. (Blood, 2011, 118: 5071-5079; Giarratana1), in view of both Tashiro et al. (Stem Cells and Development, 2012, 21: 3381-3390; cited on the IDS filed on 10/31/2019) and Wong et al. (WO 13/019857; published on 2/7/2013), 
The amendment to claim 1 introducing the limitation of adult CD34+ peripheral blood mononuclear erythroid progenitors rendered the teachings of Tong and Giarratana2 moot.  Therefore, these references were removed from the rejection; doing so does not change the basis of the rejection.
Giarratana1 teaches an ex vivo method of producing RBCs for transplantation, the method comprising isolating adult CD34+ peripheral blood mononuclear erythroid stem/progenitor cells from the G-CSF-mobilized peripheral blood of a healthy human subject by using magnetic microbeads coupled to an anti-CD34 antibody, culturing the isolated adult CD34+ peripheral blood mononuclear erythroid stem/progenitor cells in a medium comprising EPO, SCF, and IL3 to obtain cultured RBCs (cRBCs), collecting the cRBCs, and administering the collected cRBCs to the healthy human subject (claims 1, 11, 14, and 18) (see Abstract; p. 5071, paragraph bridging columns 1 and 2; p. 5072, column 1, p. 5073, column 1, last three paragraphs and column 2, first paragraph; p. 5075, paragraph bridging columns 1 and 2; p. 5076, paragraph bridging columns 1 and 2).  With respect to claims 35 and 36, one of skill in the art would have reasonably concluded that the population of adult CD34+ peripheral blood mononuclear erythroid progenitors is substantially isolated compared to the peripheral blood.
Giarratana1 does not teach inhibiting SH2B3 (claims 1 and 28).  However, doing so is suggested by the prior art.  For example, Giarratana1 teaches that the objective is to generate maximum numbers of cRBCs for transplantation by exploiting to the maximum the proliferation/differentiation capacity of HSCs (p. 5077, column 2).  Tashiro et al. teach that HSCs could be derived from iPSCs and that inhibiting Lnk/SH2B3 in iPSCs expands the numbers of HSCs and multipotent hematopoietic cells giving rise to erythroblasts as compared to the control cells (paragraph bridging p. 3381 and 3382; p. 3383, column 1, first full paragraph; p. 3385, column 1; p. 3386, Fig. 3; p. 3388, column 1).  While Tashiro et al. do not teach shRNAs, Wong et al. teach that inhibiting Lnk/SH2B3 in HSCs via shRNA allows for their enhanced ex vivo expansion over the non-treated HSCs; Wong et al. teach that the shRNA could be stably expressed and that the HSCs could be derived from iPSCs (Abstract; [0008]-[0009]; [0012]-[0013]; [0015]-[0018]; [0046]-[0048]; [0084]-[0085]; [0119]; [0121]; [0163]; [0190]; [0196]; [0312]; [0331]-[0332]).  Wong et al. teach 48 siRNAs directed against different Lnk sites (see [0331]-[0332]).  Based on these teachings, one of skill in the art would have found obvious to modify Giarratana1 via using an shRNA to inhibit Lnk in the CD34+ peripheral blood mononuclear erythroid stem/progenitor cells to achieve the predictable result of increasing their expansion and thus, the expansion of RBCs (claim 12).  While Wong et al. do not specifically teach the shRNAs set forth by SEQ ID NOs: 1 and 2 (claims 1 and 28), as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record that specifically using the SEQ ID NOs: 1 and 2 results in unexpected properties.
With respect to claims 19 and 28, Wong et al. teach administration to subjects in need of therapy such as a subject affected by sickle cell anemia or thalassemia ([0284]) and thus, applying the method of Giarratana1, Tashiro et al., and Wong et al. to such subjects would have been obvious to one of skill in the art. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 1, 11, 12, 14, 18-20, 28, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giarratana1 taken with both Tashiro et al. and Wong et al., in further view of Slukvin (Blood, 2012, 120, Abstract SCI-38).
The teachings of Giarratana1, Tashiro et al., and Wong et al. are applied as above for claims 1, 11, 12, 14, 18, 19, 28, 35, and 36.  Giarratana1, Tashiro et al., and Wong et al. do not teach iPSCs (claims 11 and 20).  Slukvin teaches that iPSCs could be differentiated into CD34+ hematopoietic stem/progenitor cells followed by differentiation to erythrocytes; Sluvkin teaches that, due to their unlimited expansion potential and to the fact that they could be generated from universal donors and donors with very rare blood phenotypes, iPSCs offer the possibility of generating large numbers of erythrocyte suitable to fit specific clinical needs (see Abstract).  One of skill in the art would have found obvious to modify the teachings of Giarratana1, Tashiro et al., and Wong et al. by replacing the adult CD34+ mononuclear erythroid stem/progenitor cells isolated from the peripheral blood with CD34+ mononuclear erythroid stem/progenitor cells derived from iPSCs to achieve the predictable result of obtaining large numbers of RBCs for specific needs.  
Thus, the claimed invention was prima facie obvious at the time of its effective

Response to Arguments
12.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.

	The applicant argues that the G-CSF-mobilized cells taught by Giarratana1 are not the same as the claimed adult CD34+ peripheral blood mononuclear erythroid progenitors.
This is not found persuasive because it is just an argument not supported by any evidence.  The claims do not require starting with a homogenous population of CD34+ peripheral blood mononuclear erythroid progenitors.  The specification discloses that the CD34+ peripheral blood mononuclear erythroid progenitors are isolated from the G-CSF-mobilized peripheral blood by using magnetic microbeads coupled to an anti-CD34 antibody, which is what Giarratana1 does (see the specification, [0401]-[0403]; see Giarratana1, p. 5072, column 1).  Thus, the method taught by Giarratana1 and the claimed method both start with a heterogeneous population of CD34+ cells which comprises the subpopulation of CD34+ peripheral blood mononuclear erythroid stem/progenitors to be differentiated into RBCs.  Both methods use a protocol which only permits the expansion and differentiation of erythroid stem/progenitor cells to RBCs (see Giarratana1, p. 5072, column 1, p. 5073, column 2, first paragraph; see the specification [0403]). 
For these reasons, the argument of lack of reasonable expectation of success is not found persuasive.
 The only difference between Giarratana1 and the claimed method is that Giarratana1 does not treat the cells with an anti-SH2B3 shRNA; however, doing so is rendered obvious by the cited prior art and achieves the predictable result of obtaining increased numbers of RBCs.

New Rejections
Claim Rejections - 35 USC § 112(a) – new matter
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  
Specifically, the amendment to claims 11 and 18-20 introducing the limitation that the adult CD34+ peripheral blood erythroid progenitors are derived from hematopoietic stem/progenitor cells, pluripotent stem cells, iPSCs, embryonic stem cells, bone marrow, cord blood, or cord tissue is considered new matter.  Consistent with the art-accepted meaning of “adult CD34+ peripheral blood erythroid progenitors”, the specification only provides support for isolating the adult CD34+ peripheral blood erythroid progenitors from peripheral blood; there is no support for deriving them from hematopoietic stem/progenitor cells, pluripotent stem cells, iPSCs, embryonic stem cells, bone marrow, cord blood, or cord tissue (see [0009]; [0028]).  While hematopoietic stem/progenitor cells, pluripotent stem cells, iPSCs, embryonic stem cells, bone marrow, cord blood, or cord tissue could give rise to CD34+ erythroid progenitors ex vivo, these cells are not adult CD34+ erythroid progenitors from peripheral blood as required by the claims.  While adult CD34+ peripheral blood erythroid progenitors could be naturally derived in vivo via the differentiation of from pluripotent stem cells, the claims encompass deriving these cells via the ex vivo differentiation of pluripotent stem cells and this represents new matter.
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".
	
Claim Rejections - 35 USC § 112(b)
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claim 11, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The terms “cord blood” and “cord tissue” in claim 18 are used by the claim to mean “sources of adult CD34+ peripheral blood erythroid progenitors” while the accepted meaning is “source of fetal CD34+ HSCs”.  The term is indefinite because the specification does not clearly redefine the term.  Consistent with the art, the specification defines that the cord blood/cord tissue are sources of pluripotent fetal stem cells (see [0038]; [0134]).
Furthermore, the art-accepted meaning for “adult CD34+ peripheral blood erythroid progenitors” is “CD34+ erythroid progenitors cells derived from the peripheral blood”.  Since pluripotent stem cells, iPSCs, embryonic stem cells, bone marrow, cord blood cells, and cord tissue cells are not cells from the peripheral blood, the recitation that the CD34+ peripheral blood erythroid progenitors are derived from these non-peripheral blood cells renders claims 11 and 20 unclear because it is contrary to its ordinary meaning.
The adult CD34+ peripheral blood mononuclear erythroid progenitors are CD34+ adult hematopoietic stem/progenitor cells (HSPCs) derived from the adult peripheral blood (see the specification [0038]); they consists of multipotent CD34+ HSCs and primitive CD34+ HPCs.  Thus, the recitation that the CD34+ peripheral blood mononuclear erythroid progenitors are derived from hematopoietic progenitors encompasses the embodiment where HSCs are derived from HPCs.  However, HPCs do not give rise to HSCs; they are produced via HSCs differentiation (as also acknowledged by the specification, see [0066]-[0067]).  Since peripheral blood HPCs do not give rise to peripheral blood HSCs, the recitation that the HSCs are derived from HPCs renders claims 11 and 19 unclear because it is contrary to its ordinary meaning.  

17.	Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially isolated” in claims 35 and 36 is a relative term which renders the claim indefinite. The term “substantially isolated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of isolation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.

Claim Rejections - 35 USC § 112(d)
18.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19.	Claims 11 and 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites that adult CD34+ peripheral blood erythroid progenitors are derived from iPSCs, hematopoietic stem/progenitor cell, pluripotent stem cells, or embryonic stem cells.  This recitation broadens the subject matter of the parent claim 1 which is limited to CD34+ erythroid progenitors derived from the adult peripheral blood. 
Claim 18 recites that adult CD34+ peripheral blood erythroid progenitors are derived from cord blood/cord tissue (i.e., fetal CD34+ erythroid progenitors).  This recitation broadens the subject matter of the parent claim 1 which is limited to adult CD34+ erythroid progenitors derived from the adult peripheral blood. 
Claim 19 recites that adult CD34+ peripheral blood erythroid progenitors are derived from any stem/progenitor cell obtained from a donor.  This recitation broadens the subject matter of the parent claim 1 which is limited to CD34+ erythroid progenitors isolated from the adult peripheral blood. 
Claim 20 recites that adult CD34+ peripheral blood erythroid progenitors are derived from iPSCs.  Since CD34+ peripheral blood erythroid progenitors derived from iPSCs are not peripheral cells, this recitation broadens the subject matter of the parent claim 1 which is limited to adult CD34+ erythroid progenitors derived from the adult peripheral blood. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633